Citation Nr: 1105247	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-26 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971, 
including service in the Republic of Vietnam from December 1969 
to November 1970, for which he was awarded the Combat Infantry 
Badge.  He died in August 1994, and the appellant is his 
surviving common-law spouse.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appellant testified before the undersigned Acting Veterans 
Law Judge in August 2009 at a hearing before the Board in 
Washington, D.C.  A transcript of the hearing has been 
incorporated into the record.  

In February 2010, the Board remanded the matter to the RO for 
additional development.  

The reopened issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's original claim of service 
connection for the cause of the Veteran's death in an unappealed 
August 2005 rating decision.  

2.  The evidence received since September 2006 is neither 
cumulative nor redundant of evidence of record at the time of the 
prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Because evidence received since September 2006 is new and 
material, the claim of service connection for the cause of the 
Veteran's death is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted for 
the cause of the Veteran's death.  She asserts that he had a 
respiratory disorder caused by Agent Orange exposure during 
service.  She further maintains that this disorder caused 
shortness of breath, which prevented him from escaping a building 
that collapsed on top of him, causing his death.  

The appellant's claim was originally denied by the RO in an 
August 2005 rating decision.  The RO denied the claim based on a 
determination that the evidence did not include a death 
certificate or show that the Veteran's death was related to his 
active service.  The RO notified the appellant of the August 2005 
rating decision in September 2006.  She did not file a notice of 
disagreement within one year of the September 2006 notice.  
Because the appellant did not timely appeal the August 2005 RO 
rating decision, it became final as to the evidence of record in 
September 2006, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

The appellant filed the instant petition to reopen the claim in 
January 2007.  

If new and material evidence is received during an applicable 
appellate period following a RO decision (1 year for a rating 
decision and 60 days for a SOC) or prior to an appellate (Board) 
decision (if an appeal was timely filed), the new and material 
evidence will be considered as having been filed in connection 
with the pending claim that was pending at the beginning of the 
appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 
Vet. App. 461, 466 (2009).  Furthermore, except as otherwise 
provided, if at any time following issuance of a decision VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided a prior 
claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).

Otherwise, to reopen and review a claim that has been previously 
denied, new and material evidence must be submitted by or on 
behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" 
evidence is evidence not previously submitted to agency decision 
makers and "material" evidence is evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim(s) sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be 
considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), 
consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
for determining whether a VA examination is necessary.  If the 
McLendon standard is met, the claim should be reopened.  See 
Shade v. Shinseki, No. 08-3548, (November 2, 2010).

Here, the evidence associated with the claims file since 
September 2006 includes a copy of the Certificate of Death.  
Additionally, the appellant testified at a Board hearing in 
August 2009 in which she described the circumstances of the 
Veteran's death.  Moreover, she related that a private (non-VA) 
physician, during the Veteran's lifetime, attributed a 
respiratory disorder to his Agent Orange exposure during service.  

The Board finds that this evidence is "new" because it was not 
of record in September 2006.  The Board also finds that the new 
evidence is "material" because it includes a Certificate of 
Death, which establishes the cause of the Veteran's death.  
Moreover, the appellant's Board hearing testimony indicates that 
the cause of the Veteran's death was related to his service.  
Thus, the criteria of 38 C.F.R. § 3.159(c)(4)(iii), consistent 
with McLendon, have been satisfied.  See Shade, No. 08-3548.  
Accordingly, the Board accordingly finds that new and material 
evidence has been received to reopen the claim of service 
connection for the cause of the Veteran's death.  Hence, appeal 
to this extent is allowed.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matter has been accomplished.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's death, 
the appeal to this extent is granted.


REMAND

The Veteran died in August 1994.  The Certificate of Death lists 
the immediate cause of death as: effects of prolonged shock and 
anoxia, due to multiple trauma, hemorrhage, suffocation, due to 
crush injury by burial under fertilizer.  The appellant contends 
that the Veteran had various medical disorders, including a 
respiratory disorder, that impaired his ability to timely escape 
from the building that collapsed on top of him causing his death.  
She further contends that these medical disorders are 
attributable to the Veteran's presumed Agent Orange exposure 
during his verified service in the Republic of Vietnam during the 
Vietnam era.  See 38 C.F.R. § 3.307.

The Board finds that the now reopened claim must be remanded for 
further evidentiary development.  

First, the record indicates that there are outstanding private 
treatment records that are pertinent and should be obtained. The 
appellant previously identified a medical facility, Craddock 
Health Center, as having pertinent records.  In May 2010, this 
facility responded that they had no records for the Veteran.  The 
appellant, however, testified at her August 2009 Board hearing 
that a private physician, in approximately 1993, provided a 
verbal opinion attributing the Veteran's breathing problems to 
Agent Orange exposure.  The Board notes that appellant did not 
identify this physician by name, and the claims file does not 
otherwise make clear the physician's name.  Accordingly, it is 
unclear whether an attempt has been made to obtain the 
physician's records.  The Board points out, however, that record 
contains an insurance application form, which the Veteran filled 
out in January 1993, identifying a Dr. Wright as his personal 
physician.   

Furthermore, the Certificate of Death lists University Hospital 
as the place of death, but no records from that facility are 
associated with the claims file.  

Second, the Board finds that a VA opinion is necessary under 
38 C.F.R. § 3.159(c), to determine whether a disability incurred 
in or aggravated by active service was a contributory cause of 
the Veteran's death, as defined in 38 C.F.R. § 3.312.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



For these two reasons, the matter is REMANDED for the following 
action:

1. The RO should send the appellant a letter 
requesting that she provide the names, 
addresses, and approximate dates of treatment 
for all health care providers and medical 
facilities who treated the Veteran during his 
lifetime and who may have additional records 
pertinent to her claim, to include (a) the 
private physician she identified during the 
August 2009 Board hearing as providing a 
statement attributing a respiratory disorder 
to the Veteran s Agent Orange exposure, and 
(b) University Hospital, which is listed on 
the Certificate of Death.  

2.  After the appellant has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified, if not already 
associated with the claims file.  

The RO must make as many attempts as 
necessary to obtain the records.  All 
attempts to procure the identified records 
must be documented in the claims file, and 
all records obtained must be associated with 
the claims file.  If any records cannot be 
obtained, a notation to that effect should be 
inserted in the file, and the appellant is to 
be notified of any unsuccessful efforts in 
order to allow her the opportunity to obtain 
and submit those records for VA review.

3.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician for an 
opinion addressing the following:

(a) Was the Veteran diagnosed with a medical 
condition, to include a respiratory disorder, 
during his lifetime that was at least as 
likely as not incurred in or aggravated by 
his active service, to include as due to his 
presumed exposure to Agent Orange during 
service in the Republic of Vietnam during the 
Vietnam era?  

(b)  If the examiner determines that a 
medical condition, to include a respiratory 
disorder, is etiologically related to the 
Veteran's active service, is it at least as 
likely as not that the disorder(s) either 
(a) contributed substantially or materially 
to his death, (b) combined to cause death, or 
(c) aided or lent assistance to the 
production of death.  In making this 
determination, the examiner is asked to 
address the appellant's contention that a 
respiratory disorder caused shortness of 
breath, which prevented the Veteran from 
escaping a building that collapsed and caused 
the crush injury that caused his death.  

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the appellant's lay assertions, as indicated.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and her 
representative, if any, an appropriate 
supplemental statement of the case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


